Citation Nr: 1215697	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  07-21 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

 1.  What evaluation is warranted for posttraumatic stress disorder (PTSD) from May 27, 2004?

2.  Entitlement to a total disability rating on the basis of individual unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to August 1979.  

This appeal to the Board of Veterans' Appeals (Board) arises from a rating decision of the Los Angeles, California Regional Office (RO) of the Department of Veterans' Affairs (VA).

In March 2012, a Board hearing was held at the RO before the undersigned Veteran's Law Judge.  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In conjunction with the Veteran's claim for increase, she was scheduled for a VA examination in April 2007 and again in December 2007.  However, on both occasions she did not report for the examination.  Subsequently, during her March 2012 Board hearing, the Veteran testified that she was confused as to whether she was supposed to report for an examination, as opposed to simply reporting for a hearing.  She also noted that she had not received notices to report for the examination, and she discussed problems with her mail delivery.  Significantly, she affirmatively testified that she would be willing to report for a current VA examination.   Given this testimony, the Board finds it reasonable to give the Veteran another opportunity to undergo a VA examination to assess the current severity of her PTSD.  Consequently, a remand is necessary so that this examination may be scheduled.  The Board respectfully cautions the appellant, however, that the consequences for again failing to report for a VA examination without good cause may include denial of her claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  

Also, in June 2005 and August 2011 notes from treating VA social workers reported that the Veteran was unemployable due to her PTSD.  Thus, a claim for entitlement to a total disability evaluation based on individual unemployability due to service connected disorders has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Such a claim is "part of," and not separate from, a claim for an increased rating.  Hence, it is currently on appeal.  Id. at 453.   Consequently, the claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders must be remanded.  During the upcoming examination to assess the current severity of the Veteran's PTSD, the VA examiner must also assess whether PTSD alone renders her unemployable.  

Prior to scheduling the VA examination, the AMC/RO should obtain all records of VA treatment and evaluation of psychiatric disability from February 2012 to the present.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain all records of VA treatment and evaluation of her posttraumatic stress disorder since  February 2012.  This particularly includes securing all pertinent treatment records from VA health care facilities in Santa Barbara, California.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  The Veteran should then be afforded a VA psychiatric examination by a psychiatrist or psychologist.  The examiner is to be provided access to the claims folder, a copy of this remand, and Virtual VA.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the range of dates of the records reviewed on Virtual VA.  In accordance with the latest worksheets for rating posttraumatic stress disorder, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints and the nature and severity of that disability.  The examiner must also opine whether it is at least as likely as not that the Veteran's posttraumatic stress disorder makes her unable to secure or follow a substantially gainful occupation.  A complete rationale for all opinions expressed must be provided.  

3.  The Veteran is to be notified that it is her responsibility to report for the examination and to cooperate in the development of the claim.   The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for the examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable. 

4.  After the development requested has been completed, the AMC/RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiner documented his or her consideration of Virtual VA, to include identifying the date range of Virtual VA records reviewed.  If the report is deficient in any manner, the AMC/RO must implement corrective procedures at once.   

5.  The AMC/RO should conduct any additional development deemed necessary. 

6.  Thereafter, the AMC/RO must readjudicate the claims of entitlement to an increased rating for PTSD, and a total disability evaluation based on individual unemployability due to service connected disorders.  Should any claim remain denied the AMC/RO must issue a supplemental statement of the case and provide the appellant and her representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


